DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 03/01/2021. In virtue of this amendment: 
Claims 17-18 are newly added;
Claims 1-16 are currently amended; and thus, 
Claims 1-18 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 has been considered by the examiner. 
Specification
The objection to the abstract of the disclosure is withdrawn in view of the amendment made to the abstract. 
Claim Objections
The objection to claims 1-16 for minor informalities are withdrawn in view of the amendment made to the claim. 
Claim Rejections - 35 USC § 112
The rejection made to claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim.  

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, the claims does not further limit independent claim 1 because an antenna device according claim 1 is an object that would have the antenna device according to claim 1, therefore, does not recite any additional features besides the recited device in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-16 and 18 are allowed. 
Claim 17 is objected to as being dependent upon a rejected base claim. 
The following is an examiner’s statement of for indicating allowable subject matter: 
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example: 
a ground plane at floating potential so that the ground plane is not subjected to an electrical reference potential at the at least one operating frequency

Regarding claims 2-16 and 18, the claims are allowed based upon dependency of allowed independent claim 1. 
Response to Arguments
Applicant's arguments regarding claim 15 filed on 03/01/2021 have been fully considered but they are not persuasive. 
Regarding claim 15, the applicant argued “an object may be a device, the object is not recited to be the antenna device but to have an antenna device” therefore, the claim properly further limit claim 1. 
The examiner respectfully disagree, while the claim does not recite the object is the antenna device, but the antenna device can be the object, therefore, the object (antenna device) would have the antenna device. 
Furthermore, the preamble does not provide any distinct definition of any of the claimed invention’s limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 10, 2021